Title: To Thomas Jefferson from Jonathan Shoemaker, 31 March 1806
From: Shoemaker, Jonathan
To: Jefferson, Thomas


                        
                            My Friend
                            
                            Columbia MillsMarch 31t. 1806
                        
                        I Understand Congress have Passed a Law for making a road from Cumberland to the Ohio and that three
                            Commissioners are to be appointed by the President to View the ground and Mark out the road, and as I Claim to have some
                            knowledge of Making roads over Mountains, as being Engaged in it in a Variety of Instances wilst living in the Northern
                            Parts of Pensylvania, I therefore take the Liberty of offering myself as an Applicant for the Appointment, and if no other
                            Persons who the President Should think Qualified better Should Offer I would thank him to Consider me, if thee Should
                            think it Necessary I believe I can get Several Members of Congress from Pensylvania to give their Opinion as to my
                            Capability—I Shall do myself the Pleasure of Calling on thee in a few days. I am Respectfully 
                        
                        
                            Jonathan Shoemaker
                            
                        
                    